Appellant may file an appeal after an appealable, written
                 order or judgment is filed. Because we lack jurisdiction over this appeal,
                 we
                             ORDER this appeal DISMISSED.



                                                                                  J.
                                                    Parraguirre


                                                                                  J.




                 cc:   Chief Judge, The Fifth Judicial District Court
                       Hon. David R. Gamble, Senior Judge
                       Peter Jason Helfrich
                       Attorney General/Carson City
                       Nye County Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A    e